Citation Nr: 1142797	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-06 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected degenerative joint disease of the left knee.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative joint disease of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the left knee disability is severe, with a limitation of extension to 20 degrees and objective evidence of painful motion.  There is not sufficient evidence during the appeal to warrant the assignment of a separate disability rating for instability.

2.  The Veteran's degenerative joint disease of the right knee disability is severe, with a limitation of extension of 30 degrees and objective evidence of painful motion from March 27, 2009.  There is not sufficient evidence during the appeal to warrant the assignment of a separate disability rating for instability.

3.  The Veteran has a limitation of flexion in each knee that is noncompensable.  There is x-ray evidence of arthritis, limitation of motion, and painful motion to warrant separate 10 percent ratings for each knee for limitation of flexion.


CONCLUSIONS OF LAW

1.  A disability rating in excess of 30 percent for degenerative joint disease manifested by limitation of extension of the left knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5262 (2011).

2.  The criteria for a 40 percent rating for degenerative joint disease manifested by limitation of extension of the right knee have been met since March 27, 2009.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5262.

3.  A 10 percent rating is warranted for limitation of flexion of the left knee, separate from the 10 percent rating awarded for limitation of extension of the left knee.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5260; VAOPGCPREC 9-2004.

4.  A 10 percent rating is warranted for limitation of flexion of the right knee, separate from the 10 percent rating awarded for limitation of extension of the right knee.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5260; VAOPGCPREC 9-2004.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from August 1977 to July 1980.  A review of his service treatment records (STRs) shows that the Veteran injured his left knee while playing basketball in December 1977.  The assessment at the time was internal derangement of the left knee.  The Veteran continued to experience problems with his left knee.  He underwent left knee arthroscopy, left knee arthrotomy, and medial and lateral meniscectomies in January 1978.  The Veteran continued to be symptomatic for left knee complaints up to his separation from service in July 1980.  There is no evidence of any type of injury to the right knee during service.

In February 1981, the Veteran was granted service connection for residuals of a left knee meniscectomy.  He was awarded a 10 percent disability rating.  His disability was rated under Diagnostic Code 5259.

VA treatment records reflect that the Veteran was treated for complaints related to an injury to the right knee in February 1983.  The Veteran injured his knee after slipping on some ice.  

The Veteran's left knee disability was recharacterized as residuals of a left knee meniscectomy with traumatic arthritis in May 1983.  The change was based on the findings from a VA examination of April 1983.  There was no evidence of instability at the examination.

The Veteran sought an increased rating for his left knee disability in February 1985.  VA records obtained did not show treatment for the left knee; however, the Veteran did undergo arthroscopic surgery and arthroscopic drilling and debridement of the right knee in January 1984.  The diagnosis at that time was osteochondritis dissecans of the right lateral femoral condyle.  A March 1984 outpatient entry noted degenerative changes for the left knee and anteriolateral instability of the right knee. 

The Veteran was afforded a VA examination in February 1985.  He had an active range of motion for the left knee of 10 degrees to 110 degrees.  No significant instability was noted according to the examiner.  

The Veteran's claim was denied.  He appealed to the Board.  The Board issued a decision that denied an increased rating for the Veteran's left knee disability in March 1986.  The decision noted that the evidence of record did not establish instability of the knee and the Veteran's range of motion was not such as to warrant a rating in excess of 10 percent for either limitation of flexion or extension.

VA treatment records, dated in April 1990, show that the Veteran was treated for additional complaints related to his right knee.  He suffered an injury to the right knee when stepping off a curb.  He had arthroscopic surgery in April 1990 that showed grade 4 chondromalacia changes to the patella and grade II chondromalacia changes to the tibia on both sides.  The report said this was consistent with early degenerative arthritis.  

The Veteran was afforded a VA examination in June 1990.  The Veteran was noted to work as a mechanic for the Postal Service.  He was also noted to have financial obligations and feared losing his job; otherwise he might be more complaining at work.  The examiner said the Veteran had a laxity of the lateral collateral ligament on the right side that he did not have on the left.  The range of motion for the left knee was from 1 to 90 degrees and on the right from 0 to 125 degrees.  The examiner was asked to opine whether the Veteran's service-connected left knee disability could have caused the Veteran's right knee disability.  The examiner said that it was very likely that the changes in the left knee could have led to problems with the right knee.  The diagnoses included history of internal derangement of the left knee, postoperative meniscectomy, now healed with residual effusion, deformity and crepitus, indicating traumatic arthritis and limitation in the range of motion, periodically symptomatic.  As for the right knee, the examiner said there was internal derangement, secondary to previous diagnosis with findings now of lateral collateral ligament laxity and recent arthroscopic surgery, symptomatic.

The RO denied any increase for the Veteran's left knee disability in August 1990.  The disability was evaluated under Diagnostic Code 5259.  The Veteran was granted service connection for a right knee disability, characterized as internal derangement with early degenerative joint disease (DJD), as secondary to the service-connected left knee disability.  The Veteran was given a 10 percent disability rating.  The right knee was evaluated under Diagnostic Code 5257.

The Veteran was afforded a VA examination in September 1993.  On examination the examiner said there was mild effusion of the left knee with severe crepitus with range of motion.  He said there were palpable osteophytes.  There was no instability.  The range of motion was from 0 to 110 degrees.  There was no effusion of the right knee.  The range of motion was from 0 to 120 degrees.  There was mild laxity to varus stress and a 1+ Lachman's test.  There was also a positive patellar grind test.  X-rays were said to show the left knee with severe degenerative changes and the right knee with early osteophytes with subchondral sclerosis consistent with early degenerative changes.

The diagnoses were severe degenerative arthritis of the left knee with poor prognosis except for total knee arthroplasty that should be postponed.  In regard to the right knee, the examiner said there was mild to moderate degenerative changes and patellofemoral malalignment with a fair to poor prognosis.

The RO issued a rating decision that increased the disability ratings for both knees in October 1993.  The RO increased the Veteran's rating for his left knee disability to 30 percent.  The basis for this increase was that the Veteran's disability was described as severe.  The rating for the Veteran's right knee disability was increased to 20 percent.  This was based on the examiner having described the disability as moderate.  The RO recharacterized the Veteran's left knee disability as meniscectomy of the left knee with severe arthritis.  The RO also changed the diagnostic code used to rate the disability to 5257.  The Veteran's right knee was recharacterized as internal derangement, DJD.  The diagnostic code used to evaluate the disability remained as 5257.  

The Veteran reported that he had surgery on his left knee in February 1999.  He made a claim for a temporary total rating under 38 C.F.R. § 4.30.  The RO did not obtain all of the VA records associated with the surgery or the pre-surgical evaluations.   However, x-ray reports from January 1999 showed soft tissue swelling.  A magnetic resonance imaging (MRI) report from January 1999 said there were possible tears of the medial and lateral menisci with chronic mucinous degeneration.  There was also the possibility of contusions of the collateral ligament versus partial tears.  

The RO denied the claim for a temporary total rating in December 1999.  The RO cited to evidence that indicated the Veteran would not require a month's convalescence but could return to work in two weeks.

The Veteran submitted his current claim for increased ratings for his bilateral knee disabilities in March 2005.  He reported having treatment at the Jesse Brown VA medical center (VAMC).  He also reported that he was scheduled to have a surgery "review" on his right knee due to complications.  

The Veteran was afforded a VA examination in May 2005.  The Veteran was noted to still be employed as a mechanic for the Postal Service.  He reported that he had difficulty in completing his duties secondary to severe bilateral knee pain.  The Veteran reported an increase in constant bilateral knee pain for some time.  The Veteran further reported having difficulty walking a long distance or sitting for prolonged periods of time.  He was almost completely unable to squat and kneel.  He reported intermittent effusions in his knees.  The examiner noted that the Veteran had tried cortisone injections for his knee pain.  He said the Veteran's symptoms had become refractory to the injections.  Total knee replacement had been discussed with the Veteran but he said he was told he would have to wait several years until he was 55.  The Veteran said he used a cane on occasion but did not bring one to the examination.  

The examiner noted that the Veteran required the use of the chair armrest to rise up.  He said the Veteran had an antalgic gait.  There was mild effusion of the left knee.  The Veteran's range of motion for the left knee was extension to 20 degrees and flexion to 95 degrees.  The examiner said the Veteran had pain throughout the range of motion.  There was good stability of the medial, lateral and collateral ligaments.  The examiner stated that there were negative Lachman and posterior drawer tests.

The examiner also said there was significant effusion of the right knee.  There was extension to 10 degrees and flexion to 100 degrees.  The examiner said there was good stability of the medial, lateral and collateral ligaments with negative Lachman and posterior drawer tests.  The examiner noted the several surgical scars on both knees and said they were well healed, not erythematous or tender to palpation.  The examiner also said that the Veteran's range of motion during passive, active, and repetitive testing was the same.  He also said that he did not feel a cane would benefit the Veteran.  It was further noted that there was no limitation of motion secondary to weakness, fatigability, incoordination, or flare-ups.

The examiner referenced x-ray reports for the knees.  The left knee had severe tricompartmental osteoarthritis with significant large osteophyte formation throughout the left knee.  There was bone-on-bone articulation of the patellofemoral joint and of the medial and lateral compartments.  X-rays of the right knee showed severe osteoarthritic changes.  The examiner's final impression was severe bilateral knee osteoarthritis.  The examiner said he felt the Veteran's knees were significantly affected, with his left knee having little motion with severe pain.  He added that he felt this would affect the Veteran in his usual occupation as a mechanic.

VA treatment records for the period from July 2001 to June 2005 were associated with the claims folder.  The records primarily document treatment for unrelated conditions.  However, an orthopedic clinic entry from April 2005 noted the Veteran's history of surgeries on both knees.  The Veteran was said to work on tractors and had some relief of his symptoms following his surgeries; however, he still had chronic pain in his right knee.  The pain was worse with activity and bad weather and was better with rest.  Physical examination showed a positive McMurray's test with the lateral meniscus.  The range of motion was given as from 0 to 95 degrees.  A slight valgus malalignment was noted.  The examiner said an x-ray showed posterior loose body, bipartite patella, and severe joint space narrowing in all three compartments.  

The results of a January 2005 MRI of the right knee were also listed.  The report provided the following:

Moderate degenerative joint disease noted throughout the knee with prominence in the patellofemoral retinaculum.  Lateral and medial osteophytes of the bony anatomy noted with impingement on the medial and lateral collateral ligaments and mild sprains and contusions of these structures.  Chronic mucinous degenerative changes throughout the posterior horn of the medial meniscus with associated chronic tear.  Mucinous degenerative changes throughout the anterior and posterior horns of the lateral meniscus with tear of the posterior horn of the lateral meniscus.  Edema noted throughout the medial and lateral patellofemoral retinaculi more medially and a chronic sprain and/or partial tear cannot be ruled out.  Bony changes are reflective of the subchondral degenerative changes noted, especially along the lateral joint space but also on the medial aspects.  Posterior medial irregularity of the bone noted of the proximal tibia and bony fragmentation at the site of the posterior cruciate ligament noted.  More recent trauma and edema at this level, possible nondisplaced fracture cannot be ruled out.  Question of debris in the suprapatellar bursa, but this is difficult to document due to artefacts [sic].  Possible sprain versus partial tear of the anterior cruciate ligament noted.  Correlate findings with plain radiographs of the knee.

VA MRI report of January 2005.  The examiner's assessment was right knee pain, status post arthroscopies and severe arthritis.  

Another orthopedic clinic note from June 2005 said the Veteran was seen for bilateral knee pain.  As before, the pain was worse with activity or bad weather but better at rest.  The Veteran was said to have a range of motion for each knee from 0 to 90 degrees.  There was positive crepitus bilaterally.  The Veteran was noted to be a candidate for knee replacement.

The Veteran's claim was denied in September 2005.  The agency of original jurisdiction (AOJ) cited to the results of the May 2005 VA examination as the basis for the denial.  The Veteran's knee disabilities were evaluated on the basis of limitation of extension, under Diagnostic Code 5261.  In that regard, the rating decision noted that neither knee had the requisite limitation of extension to warrant the assignment of the next higher disability rating.  

The Veteran did not initially disagree with the denial of his claim.  In May 2006, he submitted a statement asking for an increase in his disability ratings.  

VA records for the period from August 2005 to September 2006 were obtained.  The Veteran was seen on August 2, 2005, for complaints of bilateral knee pain.  The Veteran reported he had missed two days of work and needed a letter from a physician for his employer.  The examiner noted that the Veteran had small effusion for the right knee.  The Veteran was said to have flexion to 90 degrees bilaterally.  The examiner included a copy of a letter written for the Veteran asking that the employer excuse the Veteran from duty from July 30, 2005, to July 31, 2005.  The Veteran was seen on several occasions for complaints of knee pain in 2006.  An entry from January 2006 said the Veteran's knees were ligamentously stable and that he had a range of motion of 0 to 100 degrees bilaterally.  The Veteran received an injection of lidocaine and kenalog at that time.  An entry from July 2006 reported the same physical findings.  The Veteran declined another steroidal injection.  

The Veteran was afforded a VA examination in July 2006.  The examiner did not have the Veteran's claims folder for review.  The Veteran complained of constant bilateral knee pain, swelling, giving out, and occasional locking.  The Veteran took Tylenol for pain relief.  The Veteran reported flare-ups with increased pain and swelling with increased activity.  He also said he would experience the increased pain and swelling with walking more than one block and prolonged weight bearing.  The Veteran did not report using any assistive devices but the examiner said the use of one was indicated.  The examiner said the Veteran was able to perform his occupation but with pain.  He was also able to perform his activities of daily living (ADLs).  

The examiner said the Veteran had an active range of motion for the right knee from 0 to 115 degrees with passive motion to 125 degrees.  He said the right knee was stable to varus/valgus stress.  There was a negative Lachman's test.  There was an equivocal McMurray's test and the quadriceps muscles were said to be 5-/5.  The Veteran had an active range of motion for the left knee of -3 to 95 degrees and passive motion from 0 to 115 degrees.  The left knee was also said to be stable to varus/valgus stress.  The same results for Lachman's and McMurray's tests were noted and the quadriceps described as 5-/5.  The examiner said the Veteran had painful motion of the right knee with flexion to 125 degrees.  There was painful motion in the left knee with flexion to 115 degrees and with extension at -3 degrees that ended at 3 degrees.  The examiner said there was weakness and joint line tenderness on examination.  The examiner also said there was a valgus deformity of 10-15 degrees, patellar tenderness, and guarding, and effusion.

The examiner noted that x-rays showed evidence of moderately advanced DJD of the left knee and femoropatellar joints with considerable narrowing of the left knee joint space.  There was osteophyte formation noted with small joint effusion.  The right knee had moderate DJD of the femoropatellar joint, with narrowing of the medial knee joint space on the right.  The examiner's diagnosis was bilateral DJD of the knees.  The examiner said it was unknown if there was additional impairment as a result of pain, fatigue, weakness, lack of endurance, or incoordination.  He said he would have to resort to speculation as to whether there was additional functional loss due to such factors.

The AOJ again denied the Veteran's claim for increased ratings by way of rating decision dated in October 2006.  In this decision, the AOJ evaluated the Veteran's knee disabilities under Diagnostic Codes 5010-5260, relating to traumatic arthritis and limitation of flexion as opposed to the earlier September 2005 rating decision that evaluated the disabilities as a limitation of extension.

The Veteran submitted his notice of disagreement (NOD) in February 2007.  He did not provide any specific arguments in favor his claim.  He did submit a statement from his private physician, P. C. May, M.D., that was dated in January 2007.  Dr. May said the Veteran had been followed by him for severe pain in the knees.  He said the Veteran had had multiple knee surgeries and complained of pain in both knees that prevented him from walking satisfactorily.  He added that resonance imaging showed destruction of the knees.  He said he believed the Veteran was 75 percent disabled due to the damage of both knees.  

Reports of MRIs from December 2006 were included with the statement from Dr. May.  The reports were for both knees.  The left knee had near complete loss of articular cartilage.  The collateral ligaments were intact as were the quadriceps and patellar tendons.  The right knee had a diffuse loss of articular cartilage in all three compartments and small joint effusion was present.  The collateral ligaments and cruciate ligaments were said to be intact.

The Veteran also submitted a statement from a VA physician, Dr. L., in September 2007.  Dr. L. said the Veteran had bilateral DJD of the knees.  The Veteran had had multiple knee surgeries and had received injections of Supartz in an attempt to regenerate cartilage in the knees and treat the arthritis.

VA records for the period from July 2006 to December 2007 show that the Veteran continued to receive treatment for his knee pain, to include injections of Supartz.  The Veteran was seen for a "second opinion" in April 2007.  He was noted to be followed by a private orthopedist.  He still worked in vehicle maintenance for the Postal Service.  The assessment was DJD.  An entry from May 2007 provided essentially the same assessment as entries from 2006.  The Veteran's knees were ligamentously stable and he had a range of motion of 0 to 100 degrees bilaterally.  The Veteran received a Supartz injection in June 2007.  An entry from December 2007 reported that the Veteran had received four injections of Supartz.  The injections initially helped with his pain but were starting to wear out.  He was able to go to work and was working on daily flexibility and strengthening exercises.  There was mild swelling of the knees bilaterally.  The range of motion was given as from 0 to 100 degrees with patellofemoral crepitus.  The ligaments were said to be stable.  The Veteran was said to have end stage DJD.

The Veteran's representative submitted what can be described as an assessment form in April 2008.  The form was signed by Dr. May.  The form contained several "yes/no" questions, the rating criteria for limitation of flexion, Diagnostic Code 5260, and limitation of extension, Diagnostic Code 5261, with a "yes/no" block to check as to what described the Veteran's range of motion and the level of disability.  Dr. May said "yes" to having treated the Veteran, being his primary care doctor for his knees, and having been able to review the Veteran's private/treatment records.  Dr. May said the Veteran's diagnosis was severe DJD of the knees.  In regard to limitation of flexion, Dr. May checked "yes" to the Veteran's flexion, for both knees, as limited to 15.  Dr. May also checked "yes" to the Veteran having extension limited to 10 degrees for both knees.  One question asked for him to say whether the Veteran's symptomatology was described more as limitation of flexion, limitation of extension, or a combination of both.  The question also asked for an explanation of any response.  Dr. May did not answer this question.  There was an additional question as to whether there was increased disability due to weakened movement, excess fatigability, incoordination or painful motion on use of the joint.  Dr. May responded "yes" to the question but did not provide an additional response when asked to explain his answer.  The assessment was dated in March 2008.

The Veteran submitted a VA outpatient report in support of an increased rating for his right knee in July 2008.  The entry was dated in June 2008.  The Veteran's history of bilateral DJD of the knees and surgeries was noted.  The Veteran used a cane for ambulation on a daily basis and complained of right knee instability.  There was no objective evidence of instability for either knee on examination.  The examiner said that an x-ray showed moderately severe osteoarthritis of the right knee and no evidence of fracture/dislocation.

Another VA outpatient entry, dated in March 2009, was obtained.  The Veteran was seen for complaints of bilateral knee pain.  He had a range of motion of 30-90 degrees for the right knee.  The examiner said there was a stable ligamentous examination.  The midline and joint line were tender to palpation.  The left knee had a range of motion of 10-100 degrees.  There was also a stable ligamentous examination.  

The Veteran was afforded a VA examination to assess his bilateral knee disabilities in June 2010.  The Veteran's history of knee injuries and surgeries was noted.  The Veteran reported that he wore a right knee brace approximately 8 times in the last month.  The Veteran reported he had had multiple aspirations of his knees and injections.  His last injection for the right knee was two years ago and four years for the left knee.

The examiner said the Veteran walked with a slow, deliberate gait and was unassisted - without a brace or cane.  The right knee had a range of motion of 0-100 degrees without painful limitation.  There was a moderate amount of crepitus but no effusion.  The quadriceps were said to be 4/5 in strength as was the hamstring.  There was no atrophy of the quadriceps muscle.  The left knee had a range of motion of 0-110 degrees without painful motion.  There was no effusion of the joint.  There was no cruciate or collateral ligament instability.  There was a moderate amount of crepitus with active range of motion of the knee.  The Veteran had 4/5 strength of quadriceps and hamstring.  The examiner added that the ranges of motion during passive, active, and three repetitive motions were the same.  He said there was no loss of joint function with use due to pain, weakness, fatigability, incoordination, or flare-ups.  There was no assistive device.  

Additional VA records, for the period from April 2008 to December 2009, were associated with the claims folder.  An entry dated June 12, 2008, noted that the Veteran was scheduled for an orthopedic appointment on June 23 but he needed treatment.  He had developed pain in the right knee over the last four days.  Something popped in the knee when he stood up from a seated position.  He said he had experienced excruciating pain.  He reported that it was difficult for him to work as he was a mechanic.  The examiner said there was right knee tenderness on the medial aspect with a negative anterior drawer test.  There was pain on the medial aspect with valgus/varus stress.  The examiner said the Veteran was given a letter for time off from work - the time period was not mentioned.  

A second entry, from April 2009, noted the Veteran's long history of knee pain.  On examination there was a stable ligamentous examination.  The midline and joint line were tender to palpation.  The right knee had a range of motion from 30 to 90 degrees.  The left knee had a range of motion of 10-100 degrees.  The Veteran was seen again, with a primary complaint of right knee pain, in December 2009.  He described his pain as 10/10.  He was able to walk on it with a limp.  He was still working.  There was no overlying erythema.  The knee was minimally swollen and tender to palpation over the bilateral joint lines and patellofemoral border.  The range of motion was from 20 to 90 degrees with both active and passive motion.  The motion was limited by pain.  An x-ray was interpreted to show moderately severe osteoarthritis of the right knee.  Although the entry noted that the Veteran wished to proceed with surgery, a later entry from December 30 noted that he no longer desired to have surgery on his knees.  


II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

If the evidence of record supports it, staged evaluations may also be assigned for different periods over the course of the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In that regard, the Board notes that the period extends from the date of claim in March 2005.  Although the claim was initially denied in September 2005; new and material evidence was received within the one-year appeal period, VA records and a VA examination, to warrant a new adjudication in October 2006.  See Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Buie v. Shinseki, 24 Vet. App. 242, 251-252 (2010).

The Board notes that the assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the AOJ.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's service-connected left knee disability was originally rated under Diagnostic Code 5259 for symptoms related to removal of semilunar cartilage.  His service-connected knee disabilities have both been rated under Diagnostic Code 5257, relating to disabilities involving recurrent subluxation or lateral instability as of October 1993.  The bilateral knee disabilities were rated under Diagnostic Code 5260 for limitation of flexion as of September 2005.  Finally the Veteran's service-connected knee disabilities were rated under Diagnostic Code 5261, for limitation of extension, as of October 2006.  See 38 C.F.R. § 4.71a (2011).

Diagnostic Code 5259 provides a maximum disability rating of 10 percent for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a.  Given the Veteran's current disability ratings of 30 percent for the left knee and 20 percent for the right knee, consideration of this diagnostic code does not establish a basis for an increased rating.

The provisions of Diagnostic Code 5257 provide for a 10 percent rating when subluxation or lateral instability is slight.  A 20 percent rating is applicable where there is moderate subluxation or lateral instability.  A 30 percent rating is for consideration where there is evidence of severe subluxation or lateral instability.  38 C.F.R. § 4.71a (2011).  There is no noncompensable disability rating under this diagnostic code.

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is for consideration when flexion is limited to 30 degrees.  A 30 percent rating is applicable where flexion is limited to 15 degrees.

Under Diagnostic Code 5261, a noncompensable rating is warranted where extension is limited to 5 degrees.  A 10 percent rating is assigned when extension of the knee is limited to 10 degrees.  A 20 percent rating is applicable when extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  Finally, a 40 percent rating is assigned when extension is limited to 30 degrees.  38 C.F.R. § 4.71a.  (Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011)).

Although the AOJ has rated the Veteran's disability as either limitation of extension or limitation of flexion during the current appeal, VAOPGCPREC 9-2004 allows for separate disability ratings for limitation of extension and limitation of flexion, if warranted.

The VA General Counsel has issued another precedential opinion, VAOPGCPREC 23-97, holding that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  In determining whether additional disability exists, for purposes of a separate rating, the veteran must meet, at minimum, the criteria for a noncompensable rating under either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).

Although the Veteran's service-connected bilateral knee disabilities were once evaluated under Diagnostic Code 5257, the evidence of record for the current claim does not reflect even mild instability.  The VA treatment records, the three VA examination reports, and the statements from Dr. May do not support a finding that there is instability or evidence of recurrent subluxation to warrant a disability rating under Diagnostic Code 5257 at any time during the claim period.  

Disabilities associated with traumatic arthritis are evaluated under Diagnostic Code 5010.  Further, the Schedule for Rating Disabilities directs that disabilities involving traumatic arthritis are to be evaluated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint involved is not compensably disabling under the appropriate diagnostic codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation).

As stated, the Veteran's knee disabilities have, during the course of this claim, been rated as either limitation of flexion or limitation of extension.  A review of the medical evidence demonstrates a clear limitation of flexion throughout the pendency of the appeal.  The most severe limitation reported was that by Dr. May with the assessment of March 2008.  However, his checking of a block on the assessment form to say that both knees were limited to 15 degrees of flexion is simply not believable when considered in conjunction with all of the other measurements of flexion in the record, especially during the appeal period.  The other multiple flexion measurements contained in the medical evidence record a limitation of flexion of 90 degrees as the most severe for both knees.  In applying the rating criteria, this would not be a compensable rating.  A limitation of flexion of 45 degrees would be required to establish a compensable rating based on limitation of flexion alone.  

Even though the Veteran's limitation of flexion, for either knee, is not compensable, a rating is possible under Diagnostic Code 5003 and Lichtenfels.  In light of the unequivocal evidence of arthritis in each knee, a demonstrated limitation of motion that is painful, a separate 10 percent rating is in order for limitation of flexion for the left knee and the right knee under Diagnostic Code 5260.

Under Diagnostic Code 5261, as the Veteran is already rated at the 30 percent level for his left knee and 20 percent for his right knee, the evidence would have to demonstrate a limitation of extension for the left knee of at least 30 degrees and the right knee of at least 20 degrees to support an increased rating.

The Veteran's range of motion for extension for both knees has varied at times during the pendency of the appeal.  The left knee was noted to have limitation of extension of 20 degrees at the time of the initial VA examination in May 2005.  This is the most severe limitation recorded in the evidence of record.  Moreover, this level of limitation was not repeated in any other measurement, to include that provided by Dr. May.  The evidence does not show that the Veteran was found to have a limitation of extension of the left knee of at least 30 degrees at any time during the pendency of the appeal.  There is no basis to grant a disability rating in excess of 30 percent for limitation of extension of the left knee at any time during the pendency of the claim.  

In regard to the right knee, the Veteran's limitation of extension was listed as 0 degrees from the time of the VA outpatient entry of April 2005.  He had a 10 degree limitation at the time of his VA examination in May 2005.  He then was found to have no limitation of extension up to the VA outpatient treatment entry from December 2007.  The next reported limitation of extension came in the assessment from Dr. May when he said there was limitation of extension to 10 degrees in his assessment of March 2008.  The March and April 2009 VA outpatient entries noted the Veteran to have a limitation of extension of the right knee to 30 degrees while the December 2009 entry found the limitation to be to 20 degrees.  The final VA examination of June 2010 reported a full extension to 0 degrees.

Upon review of the evidence of record, the Board finds that the Veteran's limitation of extension, as first documented in the VA outpatient entry of March 27, 2009, provides an accurate assessment of his disability from that point of time to the present.  The Veteran had the same limitation flexion in April 2009 and a 20 degree limitation in December 2009.  The June 2010 VA examination measurement appears to be an anomaly when compared the consistent measurements of a limitation of extension as reported from March 2008 through December 2009.  Accordingly, a 40 percent rating for limitation of extension for the right knee is in order from March 27, 2009, but no earlier.  

The Board has considered the issue of an increased rating under several other diagnostic codes used to evaluate disabilities of the knee.  Diagnostic Code 5256 pertains to disabilities involving ankylosis of the knee.  Diagnostic Code 5262 is used to evaluate impairments of the tibia and fibula.  38 C.F.R. § 4.71a.

There is no evidence of ankylosis of the either knee joint to warrant consideration of a disability rating under Diagnostic Code 5256.  As for Diagnostic Code 5262, the evidence of record does not demonstrate an impairment of the tibia and fibula involving nonunion, with loose motion, requiring a brace for the left knee at any time during the pendency of the appeal.  The evidence of record also does not demonstrate an impairment of the tibia and fibula with malunion and marked knee or ankle disability to warrant a 30 percent rating for the right knee at any time prior to March 27, 2009.  Further, there is no evidence of nonunion of the tibia and fibula for consideration of a 40 percent rating under Diagnostic Code 5262 for the right knee prior to March 27, 2009.

When an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss a veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.

The VA outpatient records do not provide evidence to support a finding of additional functional loss as a result of the Veteran's bilateral knee disabilities.  The May 2005 VA examination report explicitly stated that the Veteran's ranges of motion remained the same through active, passive and repetitive testing.  There was no limitation secondary to weakness, fatigability, incoordination or flare-ups.  The July 2006 VA examiner said the Veteran had patellar tenderness and guarding and effusion.  Dr. May checked a block on his assessment form to indicate there was additional functional loss; however, he did not provide any comment or rationale to support his belief.  Nor did he provide any measure of what the level of functional loss was or would be.  The June 2010 VA examiner said the Veteran's ranges of motion were unchanged through active, passive, or repetitive testing.  He also said that there was no loss of joint function with use due to pain, weakness, fatigability, incoordination or flare-ups.  Upon a review of the record, the Board finds that the evidence of record does not support a higher rating than those established.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a higher disability rating other than has been assigned or the separate 10 percent ratings for limitation of flexion for each knee.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Board has also considered whether the Veteran's disabilities are so exceptional as to require consideration of an extraschedular rating.  In Thun v. Peake, the Court held that determining whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id. 

In this case, the schedular criteria are adequate to address the Veteran's level of disability for his knee disabilities.  The Board recognizes the severity of the Veteran's bilateral knee disabilities.  In that regard, the Veteran has separate ratings for limitation of flexion for each knee and has a 30 percent rating for limitation of extension of the left knee and a staged 20 to 40 percent rating for limitation of extension of his right knee.  He is still employed as a mechanic with the Postal Service.  The treatment records document several instances over the years where he missed work due to knee pain.  

There is nothing unusual in the Veteran's specific case of complaints of pain and limitation of motion that renders the rating schedule as inadequate to address his disabilities.  In light of this finding there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  Thun, 22, Vet. App. at 116.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition to the above notice requirements, the holding in Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010) (Vazquez-Flores III) addresses notice requirements in increased rating claims.  The United States Court of Appeals for Veterans Claims (Court) held that failure to provide any notice on how to substantiate a claim for increased benefits would be a lack of notice on a key element.  However, providing inadequate or incomplete notice on how to substantiate a claim for increased benefits, such as notice to provide evidence on how a disability had worsened but not its impact on employment, would not be lack of notice on a key element.  The Court stated that, "... except when section 5103(a) notice how to substantiate an increased-rating claim simply is not provided at all, a shift of the appellant's burden to the Secretary to show that the appellant was not prejudiced is unwarranted."  Id. at 106-07.

In the present case, the Veteran's claim for an increased rating was received in March 2005.  The AOJ wrote to him in May 2005.  The Veteran was advised of the evidence required to substantiate his claim for an increase in his disability rating.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  The Veteran was asked to submit medical evidence that he may have in his possession.

The Veteran responded in May 2005 that he had no additional information or evidence to submit.  His claim for increased ratings was denied in September 2005.

The Veteran submitted a statement in May 2006 wherein he said his disabilities were getting worse and he asked for an increased rating.  The AOJ wrote to him in June 2006.  The Veteran was advised of the evidence required to substantiate his claim for an increase in his disability rating.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  The Veteran was asked to submit medical evidence that he may have in his possession.  The letter also advised the Veteran regarding how disability ratings and effective dates are determined.

Although the Veteran did not respond to the letter of June 2006, he did provide additional evidence and argument with his notice of disagreement (NOD) in February 2007.  He submitted additional evidence on several other occasions in support of his claim for increased ratings.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish an increase in his disability rating by his statements and the submission of private medical records he believed supported his claim.  He also submitted the assessment from Dr. May that incorporated the applicable disability rating criteria.  There is no evidence of prejudice to the Veteran based on any notice deficiency and he has not alleged any prejudice.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes private treatment records submitted by him, as well as VA treatment records.  He was afforded VA examinations.  These examination reports contain sufficient evidence by which to evaluate the Veteran's knee disabilities in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran elected to not testify at a hearing.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is unaware of any such evidence.


ORDER

Entitlement to a disability rating in excess of 30 percent for degenerative joint disease manifested by limitation of extension of the left knee is denied.

Entitlement to a disability rating of 40 percent for degenerative joint disease manifested by limitation of extension of the right knee is granted from March 27, 2009, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent rating for limitation of flexion of the left knee is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent rating for limitation of flexion of the right knee is granted, subject to the laws and regulations governing the payment of monetary benefits.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


